DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites verbatim as claim language.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C.112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “configured to” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “control” and "store” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Of how comfort controller controls at least a first configuration of a climate control system. And of how computing device stores the received user specifications.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 3, 6-8 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [24-26 and 30]. However, these section does not provide any structure thereof and only summarize the functionality.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites storage part configured to store…and software creating part configured to create…
The limitation of storage part configured to store…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “software creating” in the context of this claim encompasses the user manually storing. Similarly, the limitation of software creating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “creating” in the context of this claim encompasses the user thinking. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a  “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the storage and software creating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of creating software) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both said steps no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2-15 and 18-20 fail to recite any limitations that integrate the judicial exception of claims 1, 16 and 17 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the data in the mental process recited in claims thus, further recite the abstract idea explained in the rejection of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pradhan et al US 2019/0220253.
Regarding claims 1, 16 and 17
storage part configured to store a plurality of basic modules for executing each of a plurality of processes [0020] FIG. 1 is a block diagram illustrating a system 100 for improving software code quality using artificial intelligence techniques in accordance with an embodiment of the present invention. It may be apparent to a person of ordinary skilled in the art that the artificial intelligence or machine learning can be implemented using numerous techniques including, without any limitation, case-based reasoning, rule-based systems, fuzzy models, genetic algorithms, cellular automata, multi-agent systems, swarm intelligence, reinforcement learnings, artificial neural networks, and hybrid systems. In an embodiment of the present invention, the system 100 may employ artificial neural network to improve quality of the software code. The software code whose quality is to be improved by the system 100 may be, without any limitation, a mobile application and a web application. Further, to improve the software code quality, the system 100 may employ a training data extraction module 102, a data publisher module 104, a machine learning training module 106, an machine learning recommendation module 108, a remediation module 110, a published model repository 112, an updated machine learning repository 114, a training data repository 116, and training event queues 118];
software creating part configured to create software for consecutively performing the plurality of processes by performing reinforcement learning using the basic modules and combining the basic modules [see fig 1, summary of the invention, [0007] the system further comprises a machine learning model trainer which is configured to encode the training data based on machine learning model and to conduct training of an artificial neural network. The machine learning model may be perceptron model of artificial neural network. Further, the training of the artificial neural network is implemented inside a deep learning framework. The deep learning framework queues the training data in a plurality of parallel training event queues to achieve scalability in training of the artificial neural network. The deep learning framework platform further employs a scheduler to pick up training data from the training event queues to train the artificial neural network. Furthermore, the artificial neural network is trained on one or more software codes without any errors and on the software codes with one or more errors with respect to coding standard violations. In an embodiment of the present invention, the artificial neural network is trained for handling exceptions in the at least one of: one or more new software codes and one or more modified software codes.

Regarding claim 2
Pradhan et al teaches 
 the reinforcement learning employed in the creation of the software is deep reinforcement learning [0026] the machine learning model trainer 126 is configured to encode the training data based on the machine learning model and to conduct training of the artificial neural network. In an embodiment of the present invention, the machine learning model may be perceptron model of artificial neural network. Further, the training of the artificial neural network may be implemented inside a deep learning framework. In an embodiment of the present invention, the deep learning framework may be Deep Learning for Java (DL4J) platform. DL4J is an open-source, distributed deep-learning library written for Java and Scala. The deep learning framework may import the artificial neural network from any of the frameworks for the predefined training. The artificial neural network may be trained on one or more software codes without any errors and further on the software codes with one or more errors with respect to coding standard violations. The capabilities of the deep learning framework based artificial neural network may be exposed by an Application Programming Interface (API). The API may also facilitate training of the artificial neural network using the training data received from training data repository 116. In an embodiment of the present invention, the deep learning framework may facilitate queuing of the training data in a plurality of parallel training event queues 118 to achieve scalability in training. Further, the deep learning framework may employ a scheduler to pick up training data from the training event queues 118 to train the artificial neural network. As more and more segments of the software codes or training data is fed into the machine learning model trainer 126, the deep learning framework generalizes the pattern hidden in the fed software codes to allow the artificial neural network to adjust its neuron weights and biases].

Regarding claim 3
Pradhan et al teaches 
 input-receiving part configured to receive an input of a requirement specification for the software when creating the software [0022] the IDE extraction agent 122 is configured to extract the learning data from the latest available software code base in the IDE. In an embodiment of the present invention, the IDE may be Eclipse. Eclipse is a Java-based development platform providing plugins that allow developers to develop and test software codes written in different programming languages. Further, a plugin based on REST protocol may be utilized to parse the software code inside the eclipse workspace, and sample out or extract the software code segments for training the artificial neural network. The plugin may further be configured to monitor and capture incorrect segments of software codes in the IDE and also record how the errors in these incorrect segments of software codes have been rectified. The IDE extraction agent 122 may then send the extracted software code segments or learning data files to the data publisher module 104. In an exemplary embodiment of the present invention, the extracted software code segments or data files may be sent in the form of an MS Excel format.


Regarding claim 4
Pradhan et al teaches 
 the requirement specification includes any of inputs and outputs for the software, a device driver used for the software, and an arithmetic processing module used for the software [0021] the training data extraction module 102 is configured to extract learning data files from one or more software codes present in a Source Control Management (SCM) system and an Integrated Development Environment (IDE) for preparing training data. The SCM system keeps a track of all the changes made in the one or more software codes. The IDE is a software application that provides comprehensive facilities to computer programmers for software development. An IDE normally consists of a source code editor, build automation tools and a debugger. Thus, the software codes in the SCM system and the IDE may include correct software codes i.e. software codes without any errors and incorrect software codes i.e. the software codes with one or more errors from perspective of coding standards violation. The various coding standard violations may include, without any limitation, exception generalization, class naming conventions, method naming conventions, variable naming conventions, nested logics, method signatures, and logging. The training data extraction module 102 further comprises a SCM extraction agent 120 and an IDE extraction agent 122. The SCM extraction agent 120 is configured to extract one or more learning data files from the latest available software code base in SCM system. In an embodiment of the present invention, the SCM extraction agent 120 may utilize a plugin based on Representational State Transfer (REST) protocol to explore the software codes inside the SCM system and extract one or more learning data files for training of the artificial neural network. In an exemplary embodiment of the present invention, the extracted learning data files may be compiled in an MS Excel format. The SCM extraction agent 120 is further configured to send the one or more extracted learning data files to the data publisher module 104].

Regarding clam 5
Pradhan et al teaches 
 the input-receiving part receives re-entry of the requirement specification when it is impossible to create the software [0003] traditionally, automation in maintaining software code quality is achieved by incorporating various quality audit tools that are driven by one or more rules. However, as the software code base and programming languages evolve over time, the existing one or more rules become obsolete and irrelevant. Also, with modern software development practices, creating and updating these one or more rules has become nearly impossible. Further, a rule based model cannot learn from manual rectifications made in the software codes by experienced software developers].

Regarding claim 6
Pradhan et al teaches
 setting-receiving part configured to receive a setting for a programming language or a development environment when creating the software, wherein the software creating part creates the software by using the basic modules that correspond to the set programming language or the development environment [0030] the remediation module 110 is configured to facilitate one or more developers to perform checks on one or more new software codes that they create or modify in the IDE. In an embodiment of the present invention, checking of the one or more new software codes or modified software codes for exceptions may be an on-demand facility extended to the developers by the remediation module 110. In another embodiment of the present invention, the remediation module 110 may automatically check software code segments in the IDE for exceptions. In an embodiment of the present invention, during the checking of the at least one of the one or more new software codes and the one or more modified software codes, the remediation module 110 may determine that the new software codes developed or modified by the developer involves usage of exceptions. Upon such a determination, the remediation module 110 may invoke the machine learning recommendation module 108 with the software code's details. The machine learning recommendation module 108 may query the API of the deep learning framework for one or more recommendations for handling the identified exceptions. The deep learning framework may predict multiple recommendations for handling the exceptions with multiple values of probabilities and with a level of confidence. The one or more recommendations may be received by the machine learning recommendation module 108. Further, the one or more recommendations may be for remediation or improvement of the software code with regard to the exceptions in the software codes. In an embodiment of the present invention, the one or more recommendations may be to catch the identified exception. In another embodiment of the present invention, the one or more recommendations may be to throw the identified exception. In yet another embodiment of the present invention, the one or more recommendations may be to re-throw the identified exception. Further, the remediation module 110 may improve quality of the one or more new and/or modified software codes by auto-correcting the one or more new and/or modified software codes in the IDE based on the developer's choice and one or more recommendations. In an embodiment of the present invention, the remediation module 110 may improve the quality of the new or modified software code by facilitating the developer to handle the exceptions in the software codes by applying the one or more recommended remediation.

Regarding claim 7
Pradhan et al teaches 
 the software performs device control and operates a control program predetermined for a device in equipment [0021] the training data extraction module 102 is configured to extract learning data files from one or more software codes present in a Source Control Management (SCM) system and an Integrated Development Environment (IDE) for preparing training data. The SCM system keeps a track of all the changes made in the one or more software codes. The IDE is a software application that provides comprehensive facilities to computer programmers for software development. An IDE normally consists of a source code editor, build automation tools and a debugger. Thus, the software codes in the SCM system and the IDE may include correct software codes i.e. software codes without any errors and incorrect software codes i.e. the software codes with one or more errors from perspective of coding standards violation. The various coding standard violations may include, without any limitation, exception generalization, class naming conventions, method naming conventions, variable naming conventions, nested logics, method signatures, and logging. The training data extraction module 102 further comprises a SCM extraction agent 120 and an IDE extraction agent 122. The SCM extraction agent 120 is configured to extract one or more learning data files from the latest available software code base in SCM system. In an embodiment of the present invention, the SCM extraction agent 120 may utilize a plugin based on Representational State Transfer (REST) protocol to explore the software codes inside the SCM system and extract one or more learning data files for training of the artificial neural network. In an exemplary embodiment of the present invention, the extracted learning data files may be compiled in an MS Excel format. The SCM extraction agent 120 is further configured to send the one or more extracted learning data files to the data publisher module 104].

Regarding claim 8
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 2, therefore rejected under same rationale.

Regarding claim 9
Rejection of claim 1 is incorporated and further claim recite similar limitation as claim 1, therefore rejected under same rationale.

Regarding claim 10
Pradhan et al teaches 
 rewards in the reinforcement learning include any of code size, processing time, or the number of bugs [0007] The system further comprises a machine learning model trainer which is configured to encode the training data based on machine learning model and to conduct training of an artificial neural network. The machine learning model may be perceptron model of artificial neural network. Further, the training of the artificial neural network is implemented inside a deep learning framework. The deep learning framework queues the training data in a plurality of parallel training event queues to achieve scalability in training of the artificial neural network. The deep learning framework platform further employs a scheduler to pick up training data from the training event queues to train the artificial neural network. Furthermore, the artificial neural network is trained on one or more software codes without any errors and on the software codes with one or more errors with respect to coding standard violations. In an embodiment of the present invention, the artificial neural network is trained for handling exceptions in the at least one of: one or more new software codes and one or more modified software codes].

Regarding claim 11
Pradhan et al teaches 
the rewards in the reinforcement learning in creating the software include an evaluation value based on the number of bugs and significance of the bugs at the time of debugging the combinations of the basic modules [0021] the training data extraction module 102 is configured to extract learning data files from one or more software codes present in a Source Control Management (SCM) system and an Integrated Development Environment (IDE) for preparing training data. The SCM system keeps a track of all the changes made in the one or more software codes. The IDE is a software application that provides comprehensive facilities to computer programmers for software development. An IDE normally consists of a source code editor, build automation tools and a debugger. Thus, the software codes in the SCM system and the IDE may include correct software codes i.e. software codes without any errors and incorrect software codes i.e. the software codes with one or more errors from perspective of coding standards violation. The various coding standard violations may include, without any limitation, exception generalization, class naming conventions, method naming conventions, variable naming conventions, nested logics, method signatures, and logging. The training data extraction module 102 further comprises a SCM extraction agent 120 and an IDE extraction agent 122. The SCM extraction agent 120 is configured to extract one or more learning data files from the latest available software code base in SCM system. In an embodiment of the present invention, the SCM extraction agent 120 may utilize a plugin based on Representational State Transfer (REST) protocol to explore the software codes inside the SCM system and extract one or more learning data files for training of the artificial neural network. In an exemplary embodiment of the present invention, the extracted learning data files may be compiled in an MS Excel format. The SCM extraction agent 120 is further configured to send the one or more extracted learning data files to the data publisher module 104

Regarding claim 12
Vardhan et al teaches 
 when calculating the rewards in the reinforcement learning, a memory space for operating the combination of the basic modules is allocated on a virtual memory so that the memory space is protected [0030] the remediation module 110 is configured to facilitate one or more developers to perform checks on one or more new software codes that they create or modify in the IDE. In an embodiment of the present invention, checking of the one or more new software codes or modified software codes for exceptions may be an on-demand facility extended to the developers by the remediation module 110. In another embodiment of the present invention, the remediation module 110 may automatically check software code segments in the IDE for exceptions. In an embodiment of the present invention, during the checking of the at least one of the one or more new software codes and the one or more modified software codes, the remediation module 110 may determine that the new software codes developed or modified by the developer involves usage of exceptions. Upon such a determination, the remediation module 110 may invoke the machine learning recommendation module 108 with the software code's details. The machine learning recommendation module 108 may query the API of the deep learning framework for one or more recommendations for handling the identified exceptions. The deep learning framework may predict multiple recommendations for handling the exceptions with multiple values of probabilities and with a level of confidence. The one or more recommendations may be received by the machine learning recommendation module 108. Further, the one or more recommendations may be for remediation or improvement of the software code with regard to the exceptions in the software codes. In an embodiment of the present invention, the one or more recommendations may be to catch the identified exception. In another embodiment of the present invention, the one or more recommendations may be to throw the identified exception. In yet another embodiment of the present invention, the one or more recommendations may be to re-throw the identified exception. Further, the remediation module 110 may improve quality of the one or more new and/or modified software codes by auto-correcting the one or more new and/or modified software codes in the IDE based on the developer's choice and one or more recommendations. In an embodiment of the present invention, the remediation module 110 may improve the quality of the new or modified software code by facilitating the developer to handle the exceptions in the software codes by applying the one or more recommended remediation.].

Regarding claim 13
Vardhan et al teaches
 the storage part stores the plurality of basic modules that are written in different programming languages, which can be translated into an identical machine language [0022] the IDE extraction agent 122 is configured to extract the learning data from the latest available software code base in the IDE. In an embodiment of the present invention, the IDE may be Eclipse. Eclipse is a Java-based development platform providing plugins that allow developers to develop and test software codes written in different programming languages. Further, a plugin based on REST protocol may be utilized to parse the software code inside the eclipse workspace, and sample out or extract the software code segments for training the artificial neural network. The plugin may further be configured to monitor and capture incorrect segments of software codes in the IDE and also record how the errors in these incorrect segments of software codes have been rectified. The IDE extraction agent 122 may then send the extracted software code segments or learning data files to the data publisher module 104. In an exemplary embodiment of the present invention, the extracted software code segments or data files may be sent in the form of an MS Excel format] 

Regarding claim 14
Vardhan et al teaches 
 the software creating part creates source codes of a program of the software written in a programming language [0022] the IDE extraction agent 122 is configured to extract the learning data from the latest available software code base in the IDE. In an embodiment of the present invention, the IDE may be Eclipse. Eclipse is a Java-based development platform providing plugins that allow developers to develop and test software codes written in different programming languages. Further, a plugin based on REST protocol may be utilized to parse the software code inside the eclipse workspace, and sample out or extract the software code segments for training the artificial neural network. The plugin may further be configured to monitor and capture incorrect segments of software codes in the IDE and also record how the errors in these incorrect segments of software codes have been rectified. The IDE extraction agent 122 may then send the extracted software code segments or learning data files to the data publisher module 104. In an exemplary embodiment of the present invention, the extracted software code segments or data files may be sent in the form of an MS Excel format]

Regarding claim 15
Vardhan et al teaches 
 the software creating part creates a program written in a machine language for the software, and the source codes [0022] the IDE extraction agent 122 is configured to extract the learning data from the latest available software code base in the IDE. In an embodiment of the present invention, the IDE may be Eclipse. Eclipse is a Java-based development platform providing plugins that allow developers to develop and test software codes written in different programming languages. Further, a plugin based on REST protocol may be utilized to parse the software code inside the eclipse workspace, and sample out or extract the software code segments for training the artificial neural network. The plugin may further be configured to monitor and capture incorrect segments of software codes in the IDE and also record how the errors in these incorrect segments of software codes have been rectified. The IDE extraction agent 122 may then send the extracted software code segments or learning data files to the data publisher module 104. In an exemplary embodiment of the present invention, the extracted software code segments or data files may be sent in the form of an MS Excel format].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al US2019/0220253 al in view of Hamedi et al US 20190034976 
Regarding claims 19-20
Pradhan et al teaches machine learning but doesn’t teach explicitly the equipment controlled by the software is a certification photograph machine or a box-shaped photography apparatus, however, Hamedi et al teaches [0302] the system 1000 may also be utilized in a similar manner with other design software, photo editing, or video production software not limited to Photoshop. In an example, similar operations to those disclosed above for graphics and design files may be applied in the context of video files (e.g. MOV, MPG, AVI, MP4, etc.) The system 1000 can parse a video into images, calculate scores (for example, scores per frame) and apply a transformation effect(s) during a time period, or number of frames, or to an individual frame in a video. The system 1000 may also determine the most relevant or engaging frames in the video. The system 1000 may also layer an effect on top of a video as a transformation. For example, if a user of the system 1000 determines that the first 3 seconds of a video represents the most critical time frame to capture a viewer, or audience's, attention, then the user may desire to only transform those first three seconds. In such an embodiment, the system 1000 may apply a set of transformations to the contents of the first three seconds of video and apply zero transformations to the video after the first three seconds. In other embodiments, the system 1000 may apply transformations to the entire video file, or to distinct segments, time periods, or individual frames of the video file. The system 1000 may also identify collections of frames with similar contents and apply the same transformation(s) to those frames. For example, if the candidate content item is a video of a man shooting a basketball, each frame of that shot may be transformed with the same transformation, e.g. applying a slight change to the hue or saturation of each successive frame. In an alternate embodiment, the transformations of related content may vary depending on the determination of the system 1000 or by user preference. For example, if the user determines that the current set of transformations applied to a particular time frame of the video do not look aesthetically pleasing, then he or she may perform an alternate transformation or instruct the system 1000 to adjust the way it is applying transformations to that video clip. The user may also want a singular video frame to be transformed. In such an example, the system 1000 may convert the video frame to an image file, such as a JPG file, and perform transformations similar to imagery. Like transformation for images described above, transformations for videos also can be informed by the user's preferences and business needs, and may have a wide range of potential applications. In yet another embodiment, the system can be utilized with Adobe Illustrator (AI and EPS files) to perform transformations. For example, the system may move, align, distribute, and transform objects in Illustrator. The system may be utilized to edit text or other elements within the graphic or perform transformations to these any of these elements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate photography techniques to generate photo or images. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into creating software with machine learning techniques and photographic technique to create and generate desirable images for and transformation for the candidate content item intelligently.

Relevant Prior Art
US 20170212829 A1 Bales et al teaches Deep Learning Source Code Analyzer And Repairer
US 10717004 B2 Buttner teaches Method And System For Real-time Animation Generation Using Machine Learning
US 20180357552 A1 Campos et al teaches Artificial Intelligence Engine Having Various Algorithms To Build Different Concepts Contained Within A Same AI Model
US 20220266145 A1 Gisslén et al teaches Adversarial Reinforcement Learning For Procedural Content Generation And Improved Generalization

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/            Primary Examiner, Art Unit 2191